Celebrezze, C.J.,
dissenting. In Dorsey v. State Farm Mut. Auto. Ins. Co. (1984), 9 Ohio St. 3d 27, a majority of this court, as it is presently constituted, agreed that the doctrine of parental immunity was based on the valid public policy objectives of: preserving family harmony and tranquility, maintaining parental discipline, and avoiding risks of fraud and collusion. These sentiments were echoed in Mauk v. Mauk (1984), 12 Ohio St. 3d 156, 159, merely seven months later. Now, a majority of this same court, only five months after our decision in Mauk, supra, feels that paren*332tal immunity should be abolished “without reservation.” In the time since Mauk, I have neither been persuaded that my earlier position in Dorsey and endorsed in Mauk is incorrect, nor have I perceived the type of societal revolution that would convince me that the policy objectives behind parental immunity have become obsolete. For these reasons, I will continue to adhere to my position that the doctrine of parental immunity should be retained.
Applying the doctrine to the facts of the case sub judice compels, in my view, affirming the judgment of the court of appeals. The general rule appears to be that a stepparent who undertakes and discharges fundamental parental obligations is entitled to parental immunity. See Wooden v. Hale (Okla. 1967), 426 P. 2d 679; Workman v. Workman (Okla. 1972), 498 P. 2d 1384; Gunn v. Rollings (1967), 250 S.C. 302, 157 S.E. 2d 590; Thomas v. Inmon (1980), 268 Ark. 221, 594 S.W. 2d 853; Lyles v. Jackson (1976), 216 Va. 797, 223 S.E. 2d 873. The rationale for extending parental immunity to a stepparent is simply that the justifications for parental immunity hold true to a stepparent standing in loco parentis to a minor. As it was stated in London Guarantee & Accident Co., Ltd. v. Smith (1954), 242 Minn. 211, 64 N.W. 2d 781, at 216-217:
“Clearly, the interests of society require peace and discipline in a home presided over by a faithful and devoted stepparent as well as in a natural home. * * * It does indeed seem contrary to public policy to discourage a stepfather from voluntarily assuming the unselfish, in loco parentis position to a child in need of parental care.”
Here, the record clearly establishes that a parental relationship existed between appellant and appellee. Despite the fact that appellant’s natural father has satisfied his support obligations imposed by law and visits appellee on a regular basis, appellant: has resided in appellee’s household since 1971, when appellant was six years old; took appellee’s last name when he began school and has since legally changed his name to Douglas Crystal; refers to appellee as “dad”; and is a named beneficiary on appellee’s health insurance policy.
Accordingly, since I would affirm the judgment of the court of appeals, the same decision as that elusive majority of but a summer ago, I dissent.
Holmes, J., concurs in the foregoing dissenting opinion.